DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is a response to an application filed on 04/07/2021 in which claims 1-30 are pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/07/2021 has been entered.

Response to Amendment
Applicant’s Arguments/Remarks filed on 03/08/2021 with respect to claims 1 and 3 have been fully considered. Based on the new features of the claims, a new ground of rejection is presented below. The independent claims 1, 9, 17 and 24 have not overcome the claim rejections as shown below.
Claims 1-30 are pending.

Response to Arguments
Regarding amended independent claim 1, Applicant argues that Xiong does not disclose, “wherein the first numerology is associated with a different slot length than the second numerology”.
wherein the first numerology is associated with a different slot length than the second numerology".
The prior art of Xiong discloses that NR PDCCH has a different duration of time than the NR PDSCH and NR PUSCH, however does not explicitly teach the duration or length of the corresponding slots in each channel. On the other hand, the newly found prior art of Xiong ‘175, as discussed above, discloses that CCs with different numerologies are used for cross-carrier scheduling, where CC#1 has a slot length of 1 ms and CC#2 has a slot duration of 0.25 ms. Therefore, Xiong ‘175 teaches the missing features not explicitly disclosed by Xiong, and the combination of Xiong in view of Xiong ‘175 discloses the amended independent claim 1.

Regarding dependent claim 3, Applicant argues that Xiong does not disclose “receiving the cross-slot grant in a downlink bandwidth part having the first numerology, the cross-slot grant scheduling the data transmission as an uplink transmission on the shared channel in an active uplink bandwidth part having the second numerology”, because Xiong fails to disclose slot length of their respective channels.
Xiong discloses that the UE receives the cross-slots grants in the NR PDCCH with a corresponding downlink bandwidth and duration of time, where the cross-slot grant for the UL is used for uplink data transmission on the NR PUSCH with corresponding bandwidth and duration of time (Xiong, [0040]-[0043], Fig. 4, [0044]-[0045]). This indicate that Xiong discloses receiving the cross-slot grant in a downlink bandwidth part, and the cross-slot grant scheduling the data (Xiong ‘175, Fig. 5, [0094]). Xiong ‘175 discloses that the CC#1 is used for the PDCCH control transmission to schedule data transmissions in the CC#2, and the CC#2 is used for PUSCH data transmission. Thus, Xiong ‘175 teaches the missing features not explicitly disclosed by Xiong, and the combination of Xiong in view of Xiong ‘175 discloses the dependent claim 3.

Therefore, based on the new ground of rejection presented below, the independent claim 1 is rendered unpatentable. Independent claims 9, 17 and 24 recite similar distinguishing features as claim 1 discussed above, therefore are rendered unpatentable for the reasons discussed above. As a result the features of the claims are shown by the cited references as set forth below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 


Claims 1-30 are rejected under 35 U.S.C. 103 as being unpatentable over Xiong et al. (US 2020/0008233), hereinafter “Xiong” in view of Xiong et al. (US 2020/0022175), hereinafter “Xiong ‘175”.

As to claim 1, Xiong teaches a method for wireless communications by a user equipment (UE) (Xiong, Fig. 1, [0034], Fig. 4, [0044]-[0045], Fig. 5, [0046]-[0047], a wireless communication method performed in an environment including a user equipment (UE)), comprising: 
identifying a scheduling offset threshold corresponding to a cross-slot grant (Xiong, [0040]-[0043], Fig. 4, [0044]-[0045], Fig. 5, [0047], the UE identifies the slots during which DL and UL data is to be received and transmitted, where the UE determines the value of KD and KU. The KD is a DL data timing offset parameter, and the KU is a UL data timing offset parameter. The KD and KU values correspond to cross-slot grants); 
monitoring a control channel in a first slot for the cross-slot grant (Xiong, [0040]-[0043], Fig. 4, [0044]-[0045], the UE monitors the NR PDCCH in a slot n or p for the cross-slot grants), the control channel having a first numerology that is different than a second numerology of a shared channel (Xiong, Fig. 4, [0044]-[0045], as Figure 4 shows, the NR PDCCH has a different duration of time than the NR PDSCH and NR PUSCH); 
determining a beginning slot defined in the second numerology based at least in part on the scheduling offset threshold (Xiong, Fig. 4, [0044]-[0045], Fig. 5, [0046]-[0047], the UE determines the slots for the NR PDSCH and NR PUSCH based on the value of KD and KU); and 
operating in a low power state, or communicating a data transmission, during the beginning slot based at least in part on whether the cross-slot grant is detected (Xiong, Fig. 4, [0044]-[0045], Fig. 5, [0046]-[0047], the DL data and UL data are received and transmitted during the corresponding slots determined based on the cross-slot grants received).

Xiong teaches the claimed limitations as stated above. As discussed above, Xiong discloses that NR PDCCH has a different duration of time than the NR PDSCH and NR PUSCH. However, Xiong does not explicitly teach the following features: regarding claim 1, wherein the first numerology is associated with a different slot length than the second numerology.

However, Xiong ‘175 teaches wherein the first numerology is associated with a different slot length than the second numerology (Xiong ‘175, Fig. 5, [0094], cross-carrier scheduling with different numerologies is performed in two CCs, where CC#1 has a slot length of 1 ms and CC#2 has a slot duration of 0.25 ms).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Xiong to have the features, as taught by Xiong ‘175 in order to provide assistance from low band to schedule the data transmission at high band, given that transmission on low band is more robust than that on high band, where a better link budget is achieved, while mitigating control channel interference (Xiong ‘175, [0036]).

As to claim 2, Xiong teaches wherein identifying the scheduling offset threshold comprises: 
retrieving a plurality of different candidate scheduling offset thresholds from local storage of the UE, the plurality of different candidate scheduling offset thresholds being preconfigured (Xiong, Fig. 5, [0046]-[0047], Fig. 20, [0134], the UE is configured with UE-specific parameters, which include value sets 518A (KD vals) and 518C (KU vals). The UE includes a memory for storage, such as storing the UE-specific parameters. The value sets 518A (KD vals) and 518C (KU vals) are retrieved to obtain the KD and KU values based on the indexes received in the grants); and 
receiving layer one control signaling indicating the scheduling offset threshold from the plurality of different candidate scheduling offset thresholds (Xiong, [0040]-[0043], Fig. 4, [0044]-[0045], Fig. 5, [0046]-[0047], [0096], the DL and UL grants are received on the NR PDCCH, where the grants indicate the KD and KU values to be used from the value sets 518A (KD vals) and 518C (KU vals). The grants are transmitted via DCI (i.e. layer one control signaling)).

As to claim 3, Xiong teaches further comprising: 
receiving the cross-slot grant in a downlink bandwidth part having the first numerology (Xiong, [0040]-[0043], Fig. 4, [0044]-[0045], the UE receives the cross-slots grants in the NR PDCCH with a corresponding downlink bandwidth and duration of time), the cross-slot grant scheduling the data transmission as an uplink transmission on the shared channel in an active uplink bandwidth part having the second numerology (Xiong, [0040]-[0043], Fig. 4, [0044]-[0045], the cross-slot grant for the UL is used for uplink data transmission on the NR PUSCH with corresponding bandwidth and duration of time).

Xiong teaches the claimed limitations as stated above. As discussed above, Xiong discloses that NR PDCCH has a different duration of time than the NR PDSCH and NR PUSCH. However, Xiong does not explicitly teach the following underlined features: regarding claim 3, a downlink bandwidth part having the first numerology, an active uplink bandwidth part having the second numerology.

However, Xiong ‘175 teaches a downlink bandwidth part having the first numerology, an active uplink bandwidth part having the second numerology (Xiong ‘175, Fig. 5, [0094], the cross-carrier scheduling is performed in CCs with different numerologies, where CC#1 has a slot length of 1 ms and CC#2 has a slot duration of 0.25 ms. CC#1 is used for the PDCCH control transmission to schedule data transmissions in the CC#2, and CC#2 is used for PUSCH data transmission).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Xiong to have the features, as taught by Xiong ‘175 in order to provide assistance from low band to schedule the data transmission at high band, given that transmission on low band is more robust than that on high band, where a better link budget is achieved, while mitigating control channel interference (Xiong ‘175, [0036]).

As to claim 4, Xiong teaches further comprising: 
receiving the cross-slot grant in a downlink bandwidth part having the first numerology (Xiong, [0040]-[0043], Fig. 4, [0044]-[0045], the UE receives the cross-slots grants in the NR PDCCH with a corresponding downlink bandwidth and duration of time), the cross-slot grant scheduling the data transmission as a downlink transmission on the shared channel in a target downlink bandwidth part having the second numerology (Xiong, [0040]-[0043], Fig. 4, [0044]-[0045], the cross-slot grant for the DL is used for downlink data transmission on the NR PDSCH with corresponding bandwidth and duration of time).

Xiong teaches the claimed limitations as stated above. As discussed above, Xiong discloses that NR PDCCH has a different duration of time than the NR PDSCH and NR PUSCH. However, Xiong does not explicitly teach the following underlined features: regarding claim 4, a downlink bandwidth part having the first numerology, a target downlink bandwidth part having the second numerology.

the first numerology, a target downlink bandwidth part having the second numerology (Xiong ‘175, Fig. 5, [0094], the cross-carrier scheduling is performed in CCs with different numerologies, where CC#1 has a slot length of 1 ms and CC#2 has a slot duration of 0.25 ms. CC#1 is used for the PDCCH control transmission to schedule data transmissions in the CC#2, and CC#2 is used for PDSCH data transmission).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Xiong to have the features, as taught by Xiong ‘175 in order to provide assistance from low band to schedule the data transmission at high band, given that transmission on low band is more robust than that on high band, where a better link budget is achieved, while mitigating control channel interference (Xiong ‘175, [0036]).

As to claim 5, Xiong teaches wherein determining the beginning slot comprises: 
converting the scheduling offset threshold to a second scheduling offset threshold in the second numerology (Xiong, [0040]-[0043], Fig. 4, [0044]-[0045], Fig. 5, [0046]-[0047], the KD and KU offset values are converted in to (n + KD) and (p + KU) for the NR PDSCH with corresponding duration of time), the scheduling offset threshold being defined in the first numerology (Xiong, [0040]-[0043], Fig. 4, [0044]-[0045], Fig. 5, [0046]-[0047], the KD and KU offset values are indicated in the NR PDCCH with corresponding duration of time different than the NR PDSCH); and 
determining the beginning slot based at least in part on the second scheduling offset threshold (Xiong, Fig. 4, [0044]-[0045], Fig. 5, [0046]-[0047], the UE determines the slots for the NR PDSCH and NR PUSCH based on the value of (n + KD) and (p + KU)).



However, Xiong ‘175 teaches the first numerology, and the second numerology (Xiong ‘175, Fig. 5, [0094], the cross-carrier scheduling is performed in CCs with different numerologies, where CC#1 has a slot length of 1 ms and CC#2 has a slot duration of 0.25 ms. CC#1 is used for the PDCCH control transmission to schedule data transmissions in the CC#2, and CC#2 is used for PDSCH data transmission).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Xiong to have the features, as taught by Xiong ‘175 in order to provide assistance from low band to schedule the data transmission at high band, given that transmission on low band is more robust than that on high band, where a better link budget is achieved, while mitigating control channel interference (Xiong ‘175, [0036]).

As to claim 6, Xiong teaches further comprising: 
receiving the cross-slot grant via a first component carrier that is defined in the first numerology (Xiong, [0040]-[0043], Fig. 4, [0044]-[0045], [0124], the UE receives the cross-slots grants in the NR PDCCH with a corresponding downlink bandwidth and duration of time. The UE communicates over multicarrier communication channel in accordance with OFDM for downlink communications), the cross-slot grant scheduling the data transmission on the shared channel via a second component carrier that is defined in the second numerology (Xiong, [0040]-[0043], Fig. 4, [0044]-[0045], [0124], the cross-slots grants are used to determine the slots for the DL and UL data received and transmitted via the NR PUSCH and NR PDSCH, where the PUSCH and PDSCH have a corresponding bandwidth and duration of time. The UE communicates over multicarrier communication channel in accordance with OFDM for downlink communications and SC-FDMA for uplink communications).

Xiong teaches the claimed limitations as stated above. As discussed above, Xiong discloses that NR PDCCH has a different duration of time than the NR PDSCH and NR PUSCH. However, Xiong does not explicitly teach the following underlined features: regarding claim 6, a first component carrier that is defined in the first numerology, a second component carrier that is defined in the second numerology.

However, Xiong ‘175 teaches a first component carrier that is defined in the first numerology, a second component carrier that is defined in the second numerology (Xiong ‘175, Fig. 5, [0094], the cross-carrier scheduling is performed in CCs with different numerologies, where CC#1 has a slot length of 1 ms and CC#2 has a slot duration of 0.25 ms. CC#1 is used for the PDCCH control transmission to schedule data transmissions in the CC#2, and CC#2 is used for PDSCH/PUSCH data transmission).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Xiong to have the features, as taught by Xiong ‘175 in order to provide assistance from low band to schedule the data transmission at high band, given that transmission on low band is more robust than that on high band, where a better link budget is achieved, while mitigating control channel interference (Xiong ‘175, [0036]).

Xiong teaches the claimed limitations as stated above. As discussed above, Xiong discloses that the value of KD and KU indicate the offset for DL and UL transmission in slots. 

As to claim 7, Xiong ‘175 teaches wherein the scheduling offset threshold indicates a number of slots defined in the second numerology (Xiong ‘175, Fig. 5, [0095]-[0096], [0099], [0102], Fig. 8, [0106], Fig. 9, [0109], the delay between the PDCCH control transmission and the scheduled data transmission of PDSCH/PUSCH is indicated in terms of number of slots in the CC where the data is transmitted).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Xiong to have the features, as taught by Xiong ‘175 in order to mitigate control channel interference, avoid control channel congestion on one CC, and reduce power consumption on the UE by monitoring a limited number of CCs for DCI (Xiong ‘175, [0036]).

Xiong teaches the claimed limitations as stated above. As discussed above, Xiong discloses that the value of KD and KU indicate the offset for DL and UL transmission in slots. However, Xiong does not explicitly teach the following features: regarding claim 8, wherein the scheduling offset threshold indicates a number of symbol periods defined in the second numerology.

As to claim 8, Xiong ‘175 teaches wherein the scheduling offset threshold indicates a number of symbol periods defined in the second numerology (Xiong ‘175, Fig. 5, [0099], [0100], Fig. 7, [0101], the delay between the PDCCH control transmission and the scheduled data transmission of PDSCH/PUSCH is indicated in terms of number of symbols in the CC where the data is transmitted).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Xiong to have the features, as taught by Xiong ‘175 in order to mitigate control channel interference, avoid control channel congestion on one CC, and reduce power consumption on the UE by monitoring a limited number of CCs for DCI (Xiong ‘175, [0036]).

As to claim 9, Xiong teaches a method for wireless communications by a base station (Xiong, Fig. 1, [0034], Fig. 4, [0044]-[0045], Fig. 5, [0046]-[0047], a wireless communication method performed in an environment including a next generation node B (gNB)), comprising: 
transmitting control signaling that indicates a scheduling offset threshold corresponding to a cross-slot grant (Xiong, [0046], the gNB configures the UE via signaling with value sets including possible values of KD and KU. The KD is a DL data timing offset parameter, and the KU is a UL data timing offset parameter. The KD and KU values correspond to cross-slot grants); 
transmitting, in a first slot, the cross-slot grant in a control channel (Xiong, [0039]-[0043], Fig. 4, [0044]-[0045], the UE monitors the NR PDCCH in a slot n or p for the cross-slot grants transmitted from the gNB) that has a first numerology that is different than a second numerology of a shared channel (Xiong, Fig. 4, [0044]-[0045], as Figure 4 shows, the NR PDCCH has a different duration of time than the NR PDSCH and NR PUSCH); 
determining a beginning slot in the second numerology based at least in part on the scheduling offset threshold (Xiong, Fig. 4, [0044]-[0045], Fig. 5, [0046]-[0047], it is determined the slots for the NR PDSCH and NR PUSCH based on the value of KD and KU. The gNB determines the values of KD and KU which indicates the offset and subsequently the slots for the corresponding transmission); and 
transmitting or receiving a data transmission during the beginning slot based at least in part on the cross-slot grant (Xiong, Fig. 4, [0044]-[0045], Fig. 5, [0046]-[0047], the DL data and UL data are transmitted and received during the corresponding slots determined based on the cross-slot grants transmitted).

Xiong teaches the claimed limitations as stated above. As discussed above, Xiong discloses that NR PDCCH has a different duration of time than the NR PDSCH and NR PUSCH. However, Xiong does not explicitly teach the following features: regarding claim 9, wherein the first numerology is associated with a different slot length than the second numerology.

However, Xiong ‘175 teaches wherein the first numerology is associated with a different slot length than the second numerology (Xiong ‘175, Fig. 5, [0094], cross-carrier scheduling with different numerologies is performed in two CCs, where CC#1 has a slot length of 1 ms and CC#2 has a slot duration of 0.25 ms).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Xiong to have the features, as taught by Xiong ‘175 in order to provide assistance from low band to schedule the data transmission at high band, given that transmission on low band is more robust than that on high band, where a better link budget is achieved, while mitigating control channel interference (Xiong ‘175, [0036]).

As to claim 10, Xiong teaches 
wherein transmitting the control signaling comprises: 
transmitting layer one control signaling indicating the scheduling offset threshold from a plurality of different candidate scheduling offset thresholds (Xiong, [0040]-[0043], Fig. 4, [0044]-[0045], Fig. 5, [0046]-[0047], [0096], the DL and UL grants are received on the NR PDCCH, where the grants indicate the KD and KU values to be used from the value sets 518A (KD vals) and 518C (KU vals). The grants are transmitted by the gNB via DCI (i.e. layer one control signaling)).

As to claim 11, Xiong teaches wherein transmitting the cross-slot grant comprises: 
transmitting the cross-slot grant in a downlink bandwidth part having the first numerology (Xiong, [0040]-[0043], Fig. 4, [0044]-[0045], the UE receives from the gNB the cross-slots grants in the NR PDCCH with a corresponding downlink bandwidth and duration of time), the cross-slot grant scheduling the data transmission as an uplink transmission on the shared channel in an active uplink bandwidth part having the second numerology (Xiong, [0040]-[0043], Fig. 4, [0044]-[0045], the cross-slot grant for the UL is used for uplink data transmission on the NR PUSCH with corresponding bandwidth and duration of time).

Xiong teaches the claimed limitations as stated above. As discussed above, Xiong discloses that NR PDCCH has a different duration of time than the NR PDSCH and NR PUSCH. However, Xiong does not explicitly teach the following underlined features: regarding claim 11, a downlink bandwidth part having the first numerology, an active uplink bandwidth part having the second numerology.

However, Xiong ‘175 teaches a downlink bandwidth part having the first numerology, an active uplink bandwidth part having the second numerology (Xiong ‘175, Fig. 5, [0094], the cross-carrier scheduling is performed in CCs with different numerologies, where CC#1 has a slot length of 1 ms and CC#2 has a slot duration of 0.25 ms. CC#1 is used for the PDCCH control transmission to schedule data transmissions in the CC#2, and CC#2 is used for PUSCH data transmission).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Xiong to have the features, as taught by Xiong ‘175 in order to provide assistance from low band to schedule the data transmission at (Xiong ‘175, [0036]).

As to claim 12, Xiong teaches wherein transmitting the cross-slot grant comprises: 
transmitting the cross-slot grant in a downlink bandwidth part having the first numerology (Xiong, [0040]-[0043], Fig. 4, [0044]-[0045], the UE receives from the gNB the cross-slots grants in the NR PDCCH with a corresponding downlink bandwidth and duration of time), the cross-slot grant scheduling the data transmission as a downlink transmission on the shared channel in a target uplink bandwidth part having the second numerology (Xiong, [0040]-[0043], Fig. 4, [0044]-[0045], the cross-slot grant for the DL is used for downlink data transmission on the NR PDSCH with corresponding bandwidth and duration of time).

Xiong teaches the claimed limitations as stated above. As discussed above, Xiong discloses that NR PDCCH has a different duration of time than the NR PDSCH and NR PUSCH. However, Xiong does not explicitly teach the following underlined features: regarding claim 12, a downlink bandwidth part having the first numerology, a target downlink bandwidth part having the second numerology.

However, Xiong ‘175 teaches a downlink bandwidth part having the first numerology, a target downlink bandwidth part having the second numerology (Xiong ‘175, Fig. 5, [0094], the cross-carrier scheduling is performed in CCs with different numerologies, where CC#1 has a slot length of 1 ms and CC#2 has a slot duration of 0.25 ms. CC#1 is used for the PDCCH control transmission to schedule data transmissions in the CC#2, and CC#2 is used for PDSCH data transmission).

(Xiong ‘175, [0036]).

As to claim 13, Xiong teaches wherein determining the beginning slot comprises: 
converting the scheduling offset threshold to a second scheduling offset threshold in the second numerology (Xiong, [0040]-[0043], Fig. 4, [0044]-[0045], Fig. 5, [0046]-[0047], the KD and KU offset values are converted in to (n + KD) and (p + KU) for the NR PDSCH with corresponding duration of time), the scheduling offset threshold being defined in the first numerology (Xiong, [0040]-[0043], Fig. 4, [0044]-[0045], Fig. 5, [0046]-[0047], the KD and KU offset values are indicated in the NR PDCCH with corresponding duration of time different than the NR PDSCH); and 
determining the beginning slot based at least in part on the second scheduling offset threshold (Xiong, Fig. 4, [0044]-[0045], Fig. 5, [0046]-[0047], the UE determines the slots for the NR PDSCH and NR PUSCH based on the value of (n + KD) and (p + KU)).

Xiong teaches the claimed limitations as stated above. As discussed above, Xiong discloses that NR PDCCH has a different duration of time than the NR PDSCH and NR PUSCH. However, Xiong does not explicitly teach the following features: regarding claim 13, the first numerology, and the second numerology.

However, Xiong ‘175 teaches the first numerology, and the second numerology (Xiong ‘175, Fig. 5, [0094], the cross-carrier scheduling is performed in CCs with different numerologies, where CC#1 has a slot length of 1 ms and CC#2 has a slot duration of 0.25 ms. CC#1 is used for the PDCCH control transmission to schedule data transmissions in the CC#2, and CC#2 is used for PDSCH data transmission).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Xiong to have the features, as taught by Xiong ‘175 in order to provide assistance from low band to schedule the data transmission at high band, given that transmission on low band is more robust than that on high band, where a better link budget is achieved, while mitigating control channel interference (Xiong ‘175, [0036]).

As to claim 14, Xiong teaches wherein transmitting the cross-slot grant comprises: 
transmitting the cross-slot grant via a first component carrier that is defined in the first numerology (Xiong, [0040]-[0043], Fig. 4, [0044]-[0045], [0124], the UE receives from the gNB the cross-slots grants in the NR PDCCH with a corresponding downlink bandwidth and duration of time. The UE communicates over multicarrier communication channel in accordance with OFDM for downlink communications), the cross-slot grant scheduling the data transmission on the shared channel via a second component carrier that is defined in the second numerology (Xiong, [0040]-[0043], Fig. 4, [0044]-[0045], [0124], the cross-grants are used to determine the slots for the DL and UL data received and transmitted via the NR PUSCH and NR PDSCH, where the PUSCH and PDSCH have a corresponding bandwidth and duration of time. The UE communicates over multicarrier communication channel in accordance with OFDM for downlink communications and SC-FDMA for uplink communications).

Xiong teaches the claimed limitations as stated above. As discussed above, Xiong discloses that NR PDCCH has a different duration of time than the NR PDSCH and NR PUSCH. However, Xiong does not explicitly teach the following underlined features: regarding claim 14, a the first numerology, a second component carrier that is defined in the second numerology.

However, Xiong ‘175 teaches a first component carrier that is defined in the first numerology, a second component carrier that is defined in the second numerology (Xiong ‘175, Fig. 5, [0094], the cross-carrier scheduling is performed in CCs with different numerologies, where CC#1 has a slot length of 1 ms and CC#2 has a slot duration of 0.25 ms. CC#1 is used for the PDCCH control transmission to schedule data transmissions in the CC#2, and CC#2 is used for PDSCH/PUSCH data transmission).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Xiong to have the features, as taught by Xiong ‘175 in order to provide assistance from low band to schedule the data transmission at high band, given that transmission on low band is more robust than that on high band, where a better link budget is achieved, while mitigating control channel interference (Xiong ‘175, [0036]).

Xiong teaches the claimed limitations as stated above. As discussed above, Xiong discloses that the value of KD and KU indicate the offset for DL and UL transmission in slots. However, Xiong does not explicitly teach the following features: regarding claim 15, wherein the scheduling offset threshold indicates a number of slots defined in the first numerology.

As to claim 15, Xiong ‘175 teaches wherein the scheduling offset threshold indicates a number of slots defined in the first numerology (Xiong ‘175, Fig. 5, [0095]-[0096], [0099], [0102], Fig. 8, [0106], Fig. 9, [0109], the delay between the PDCCH control transmission and the scheduled data transmission of PDSCH/PUSCH is indicated in terms of number of slots in the CC where the PDCCH is transmitted).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Xiong to have the features, as taught by Xiong ‘175 in order to mitigate control channel interference, avoid control channel congestion on one CC, and reduce power consumption on the UE by monitoring a limited number of CCs for DCI (Xiong ‘175, [0036]).

Xiong teaches the claimed limitations as stated above. As discussed above, Xiong discloses that the value of KD and KU indicate the offset for DL and UL transmission in slots. However, Xiong does not explicitly teach the following features: regarding claim 16, wherein the scheduling offset threshold indicates a number of symbol periods defined in the second numerology.

As to claim 16, Xiong ‘175 teaches wherein the scheduling offset threshold indicates a number of symbol periods defined in the second numerology (Xiong ‘175, Fig. 5, [0099], [0100], Fig. 7, [0101], the delay between the PDCCH control transmission and the scheduled data transmission of PDSCH/PUSCH is indicated in terms of number of symbols in the CC where the data is transmitted).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Xiong to have the features, as taught by Xiong ‘175 in order to mitigate control channel interference, avoid control channel congestion on one CC, and reduce power consumption on the UE by monitoring a limited number of CCs for DCI (Xiong ‘175, [0036]).

As to claim 17, Xiong teaches an apparatus for wireless communications by a user equipment (UE) (Xiong, Fig. 1, [0034], Fig. 4, [0044]-[0045], Fig. 5, [0046]-[0047], a user equipment (UE) performing a wireless communication method implemented in an environment), comprising: 
a processor (Xiong, Fig. 1, Fig. 5, Fig. 20, [0134]-[0136], Fig. 23, [0171]-[0177], the UE includes a processor that executes software stored in a memory device to perform the functions of the UE), 
memory coupled with the processor (Xiong, Fig. 1, Fig. 5, Fig. 20, [0134]-[0136], Fig. 23, [0171]-[0177], the UE includes a memory coupled to the processor that executes the software stored in the memory device to perform the functions of the UE); and 
instructions stored in the memory and executable by the processor (Xiong, Fig. 1, Fig. 5, Fig. 20, [0134]-[0136], Fig. 23, [0171]-[0177], the processor executes the software stored in the memory device to perform the functions of the UE) to cause the apparatus to: 
identify a scheduling offset threshold corresponding to a cross-slot grant (Xiong, [0040]-[0043], Fig. 4, [0044]-[0045], Fig. 5, [0047], the UE identifies the slots during which DL and UL data is to be transmitted and received, where the UE determines the value of KD and KU. The KD is a DL data timing offset parameter, and the KU is a UL data timing offset parameter. The KD and KU values correspond to cross-slot grants); 
monitor a control channel in a first slot for the cross-slot grant (Xiong, [0040]-[0043], Fig. 4, [0044]-[0045], the UE monitors the NR PDCCH in a slot n or p for the cross-slot grants), the control channel having a first numerology that is different than a second numerology of a shared channel (Xiong, Fig. 4, [0044]-[0045], as Figure 4 shows, the NR PDCCH has a different duration of time than the NR PDSCH and NR PUSCH); 
determine a beginning slot defined in the second numerology based at least in part on the scheduling offset threshold (Xiong, Fig. 4, [0044]-[0045], Fig. 5, [0046]-[0047], the UE determines the slots for the NR PDSCH and NR PUSCH based on the value of KD and KU); and 
(Xiong, Fig. 4, [0044]-[0045], Fig. 5, [0046]-[0047], the DL data and UL data are received and transmitted during the corresponding slots determined based on the cross-slot grants received).

Xiong teaches the claimed limitations as stated above. As discussed above, Xiong discloses that NR PDCCH has a different duration of time than the NR PDSCH and NR PUSCH. However, Xiong does not explicitly teach the following features: regarding claim 17, wherein the first numerology is associated with a different slot length than the second numerology.

However, Xiong ‘175 teaches wherein the first numerology is associated with a different slot length than the second numerology (Xiong ‘175, Fig. 5, [0094], cross-carrier scheduling with different numerologies is performed in two CCs, where CC#1 has a slot length of 1 ms and CC#2 has a slot duration of 0.25 ms).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Xiong to have the features, as taught by Xiong ‘175 in order to provide assistance from low band to schedule the data transmission at high band, given that transmission on low band is more robust than that on high band, where a better link budget is achieved, while mitigating control channel interference (Xiong ‘175, [0036]).

As to claim 18, Xiong teaches wherein the instructions to identify the scheduling offset threshold comprise instructions that are further executable by the processor to cause the apparatus to: 
retrieve a plurality of different candidate scheduling offset thresholds from local storage of the UE, the plurality of different candidate scheduling offset thresholds being preconfigured (Xiong, Fig. 5, [0046]-[0047], Fig. 20, [0134], the UE is configured with UE-specific parameters, which include value sets 518A (KD vals) and 518C (KU vals). The UE includes a memory for stage, such as storing the UE-specific parameters. The value sets 518A (KD vals) and 518C (KU vals) are retrieved to obtain the KD and KU values based on the indexes received in the grants); and 
receive layer one control signaling indicating the scheduling offset threshold from the plurality of different candidate scheduling offset thresholds (Xiong, [0040]-[0043], Fig. 4, [0044]-[0045], Fig. 5, [0046]-[0047], [0096], the DL and UL grants are received on the NR PDCCH, where the grants indicate the KD and KU values to be used from the value sets 518A (KD vals) and 518C (KU vals). The grants are transmitted via DCI (i.e. layer one control signaling)).

As to claim 19, Xiong teaches wherein the instructions are further executable by the processor to cause the apparatus to: 
receive the cross-slot grant in a downlink bandwidth part having the first numerology (Xiong, [0040]-[0043], Fig. 4, [0044]-[0045], the UE receives the cross-slots grants in the NR PDCCH with a corresponding downlink bandwidth and duration of time), the cross-slot grant scheduling the data transmission as an uplink transmission on the shared channel in an active uplink bandwidth part having the second numerology (Xiong, [0040]-[0043], Fig. 4, [0044]-[0045], the cross-slot grant for the UL is used for uplink data transmission on the NR PUSCH with corresponding bandwidth and duration of time).

Xiong teaches the claimed limitations as stated above. As discussed above, Xiong discloses that NR PDCCH has a different duration of time than the NR PDSCH and NR PUSCH. However, Xiong does not explicitly teach the following underlined features: regarding claim 19, a downlink bandwidth part having the first numerology, an active uplink bandwidth part having the second numerology.

the first numerology, an active uplink bandwidth part having the second numerology (Xiong ‘175, Fig. 5, [0094], the cross-carrier scheduling is performed in CCs with different numerologies, where CC#1 has a slot length of 1 ms and CC#2 has a slot duration of 0.25 ms. CC#1 is used for the PDCCH control transmission to schedule data transmissions in the CC#2, and CC#2 is used for PUSCH data transmission).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Xiong to have the features, as taught by Xiong ‘175 in order to provide assistance from low band to schedule the data transmission at high band, given that transmission on low band is more robust than that on high band, where a better link budget is achieved, while mitigating control channel interference (Xiong ‘175, [0036]).

As to claim 20, Xiong teaches wherein the instructions are further executable by the processor to cause the apparatus to: 
receive the cross-slot grant in a downlink bandwidth part having the first numerology (Xiong, [0040]-[0043], Fig. 4, [0044]-[0045], the UE receives the cross-slots grants in the NR PDCCH with a corresponding downlink bandwidth and duration of time), the cross-slot grant scheduling the data transmission as a downlink transmission on the shared channel in a target downlink bandwidth part having the second numerology (Xiong, [0040]-[0043], Fig. 4, [0044]-[0045], the cross-slot grant for the DL is used for downlink data transmission on the NR PDSCH with corresponding bandwidth and duration of time).

Xiong teaches the claimed limitations as stated above. As discussed above, Xiong discloses that NR PDCCH has a different duration of time than the NR PDSCH and NR PUSCH. However, Xiong does not explicitly teach the following underlined features: regarding claim 20, a the first numerology, a target downlink bandwidth part having the second numerology.

However, Xiong ‘175 teaches a downlink bandwidth part having the first numerology, a target downlink bandwidth part having the second numerology (Xiong ‘175, Fig. 5, [0094], the cross-carrier scheduling is performed in CCs with different numerologies, where CC#1 has a slot length of 1 ms and CC#2 has a slot duration of 0.25 ms. CC#1 is used for the PDCCH control transmission to schedule data transmissions in the CC#2, and CC#2 is used for PDSCH data transmission).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Xiong to have the features, as taught by Xiong ‘175 in order to provide assistance from low band to schedule the data transmission at high band, given that transmission on low band is more robust than that on high band, where a better link budget is achieved, while mitigating control channel interference (Xiong ‘175, [0036]).

As to claim 21, Xiong teaches wherein the instructions to determine the beginning slot comprise instructions that are further executable by the processor to cause the apparatus to: 
convert the scheduling offset threshold to a second scheduling offset threshold in the second numerology (Xiong, [0040]-[0043], Fig. 4, [0044]-[0045], Fig. 5, [0046]-[0047], the KD and KU offset values are converted in to (n + KD) and (p + KU) for the NR PDSCH with corresponding duration of time), the scheduling offset threshold being defined in the first numerology (Xiong, [0040]-[0043], Fig. 4, [0044]-[0045], Fig. 5, [0046]-[0047], the KD and KU offset values are indicated in the NR PDCCH with corresponding duration of time different than the NR PDSCH); and 
(Xiong, Fig. 4, [0044]-[0045], Fig. 5, [0046]-[0047], the UE determines the slots for the NR PDSCH and NR PUSCH based on the value of (n + KD) and (p + KU)).

Xiong teaches the claimed limitations as stated above. As discussed above, Xiong discloses that NR PDCCH has a different duration of time than the NR PDSCH and NR PUSCH. However, Xiong does not explicitly teach the following features: regarding claim 21, the first numerology, and the second numerology.

However, Xiong ‘175 teaches the first numerology, and the second numerology (Xiong ‘175, Fig. 5, [0094], the cross-carrier scheduling is performed in CCs with different numerologies, where CC#1 has a slot length of 1 ms and CC#2 has a slot duration of 0.25 ms. CC#1 is used for the PDCCH control transmission to schedule data transmissions in the CC#2, and CC#2 is used for PDSCH data transmission).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Xiong to have the features, as taught by Xiong ‘175 in order to provide assistance from low band to schedule the data transmission at high band, given that transmission on low band is more robust than that on high band, where a better link budget is achieved, while mitigating control channel interference (Xiong ‘175, [0036]).

As to claim 22, Xiong teaches wherein the instructions are further executable by the processor to cause the apparatus to: 
receive the cross-slot grant via a first component carrier that is defined in the first numerology (Xiong, [0040]-[0043], Fig. 4, [0044]-[0045], [0124], the UE receives the cross-slots grants in the NR PDCCH with a corresponding downlink bandwidth and duration of time. The UE communicates over multicarrier communication channel in accordance with OFDM for downlink communications), the cross-slot grant scheduling the data transmission on the shared channel via a second component carrier that is defined in the second numerology (Xiong, [0040]-[0043], Fig. 4, [0044]-[0045], [0124], the cross-grants are used to determine the slots for the DL and UL data received and transmitted via the NR PUSCH and NR PDSCH, where the PUSCH and PDSCH have a corresponding bandwidth and duration of time. The UE communicates over multicarrier communication channel in accordance with OFDM for downlink communications and SC-FDMA for uplink communications).

Xiong teaches the claimed limitations as stated above. As discussed above, Xiong discloses that NR PDCCH has a different duration of time than the NR PDSCH and NR PUSCH. However, Xiong does not explicitly teach the following underlined features: regarding claim 22, a first component carrier that is defined in the first numerology, a second component carrier that is defined in the second numerology.

However, Xiong ‘175 teaches a first component carrier that is defined in the first numerology, a second component carrier that is defined in the second numerology (Xiong ‘175, Fig. 5, [0094], the cross-carrier scheduling is performed in CCs with different numerologies, where CC#1 has a slot length of 1 ms and CC#2 has a slot duration of 0.25 ms. CC#1 is used for the PDCCH control transmission to schedule data transmissions in the CC#2, and CC#2 is used for PDSCH/PUSCH data transmission).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Xiong to have the features, as taught by Xiong ‘175 in order to provide assistance from low band to schedule the data transmission at (Xiong ‘175, [0036]).

Xiong teaches the claimed limitations as stated above. As discussed above, Xiong discloses that the value of KD and KU indicate the offset for DL and UL transmission in slots. However, Xiong does not explicitly teach the following features: regarding claim 23, wherein the scheduling offset threshold indicates a number of slots defined in the second numerology.

As to claim 23, Xiong ‘175 teaches wherein the scheduling offset threshold indicates a number of slots defined in the second numerology (Xiong ‘175, Fig. 5, [0095]-[0096], [0099], [0102], Fig. 8, [0106], Fig. 9, [0109], the delay between the PDCCH control transmission and the scheduled data transmission of PDSCH/PUSCH is indicated in terms of number of slots in the CC where the data is transmitted).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Xiong to have the features, as taught by Xiong ‘175 in order to mitigate control channel interference, avoid control channel congestion on one CC, and reduce power consumption on the UE by monitoring a limited number of CCs for DCI (Xiong ‘175, [0036]).

As to claim 24, Xiong teaches An apparatus for wireless communications by a base station (Xiong, Fig. 1, [0034], Fig. 4, [0044]-[0045], Fig. 5, [0046]-[0047], a next generation node B (gNB) performing a wireless communication method implemented in an environment), comprising: 
(Xiong, Fig. 1, Fig. 5, Fig. 20, [0134]-[0136], Fig. 23, [0171]-[0177], the gNB includes a processor that executes software stored in a memory device to perform the functions of the gNB), 
memory coupled with the processor (Xiong, Fig. 1, Fig. 5, Fig. 20, [0134]-[0136], Fig. 23, [0171]-[0177], the gNB includes a memory coupled to the processor that executes the software stored in the memory device to perform the functions of the gNB); and 
instructions stored in the memory and executable by the processor (Xiong, Fig. 1, Fig. 5, Fig. 20, [0134]-[0136], Fig. 23, [0171]-[0177], the processor executes the software stored in the memory device to perform the functions of the gNB) to cause the apparatus to: 
transmit control signaling that indicates a scheduling offset threshold corresponding to a cross-slot grant (Xiong, [0046], the gNB configures the UE via signaling with value sets including possible values of KD and KU. The KD is a DL data timing offset parameter, and the KU is a UL data timing offset parameter. The KD and KU values correspond to cross-slot grants); 
transmit, in a first slot, the cross-slot grant in a control channel (Xiong, [0039]-[0043], Fig. 4, [0044]-[0045], the UE monitors the NR PDCCH in a slot n or p for the cross-slot grants transmitted from the gNB) that has a first numerology that is different than a second numerology of a shared channel (Xiong, Fig. 4, [0044]-[0045], as Figure 4 shows, the NR PDCCH has a different duration of time than the NR PDSCH and NR PUSCH); 
determine a beginning slot in the second numerology based at least in part on the scheduling offset threshold (Xiong, Fig. 4, [0044]-[0045], Fig. 5, [0046]-[0047], it is determined the slots for the NR PDSCH and NR PUSCH based on the value of KD and KU. The gNB determines the values of KD and KU which indicates the offset and subsequently the slots for the corresponding transmission); and 
transmit or receiving a data transmission during the beginning slot 14 based at least in part on the cross-slot grant (Xiong, Fig. 4, [0044]-[0045], Fig. 5, [0046]-[0047], the DL data and UL data are transmitted and received during the corresponding slots determined based on the cross-slot grants transmitted).

Xiong teaches the claimed limitations as stated above. As discussed above, Xiong discloses that NR PDCCH has a different duration of time than the NR PDSCH and NR PUSCH. However, Xiong does not explicitly teach the following features: regarding claim 24, wherein the first numerology is associated with a different slot length than the second numerology.

However, Xiong ‘175 teaches wherein the first numerology is associated with a different slot length than the second numerology (Xiong ‘175, Fig. 5, [0094], cross-carrier scheduling with different numerologies is performed in two CCs, where CC#1 has a slot length of 1 ms and CC#2 has a slot duration of 0.25 ms).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Xiong to have the features, as taught by Xiong ‘175 in order to provide assistance from low band to schedule the data transmission at high band, given that transmission on low band is more robust than that on high band, where a better link budget is achieved, while mitigating control channel interference (Xiong ‘175, [0036]).

As to claim 25, Xiong teaches wherein the instructions to transmit the control signaling comprise instructions that are further executable by the processor to cause the apparatus to: 
transmit layer one control signaling indicating the scheduling offset threshold from a plurality of different candidate scheduling offset thresholds (Xiong, [0040]-[0043], Fig. 4, [0044]-[0045], Fig. 5, [0046]-[0047], [0096], the DL and UL grants are received on the NR PDCCH, where the grants indicate the KD and KU values to be used from the value sets 518A (KD vals) and 518C (KU vals). The grants are transmitted by the gNB via DCI (i.e. layer one control signaling)).

As to claim 26, Xiong teaches wherein the instructions to transmit the cross-slot grant comprise instructions that are further executable by the processor to cause the apparatus to: 
transmit the cross-slot grant in a downlink bandwidth part having the first numerology (Xiong, [0040]-[0043], Fig. 4, [0044]-[0045], the UE receives from the gNB the cross-slots grants in the NR PDCCH with a corresponding downlink bandwidth and duration of time), the cross-slot grant scheduling the data transmission as an uplink transmission on the shared channel in an active uplink bandwidth part having the second numerology (Xiong, [0040]-[0043], Fig. 4, [0044]-[0045], the cross-slot grant for the UL is used for uplink data transmission on the NR PUSCH with corresponding bandwidth and duration of time).

Xiong teaches the claimed limitations as stated above. As discussed above, Xiong discloses that NR PDCCH has a different duration of time than the NR PDSCH and NR PUSCH. However, Xiong does not explicitly teach the following underlined features: regarding claim 26, a downlink bandwidth part having the first numerology, an active uplink bandwidth part having the second numerology.

However, Xiong ‘175 teaches a downlink bandwidth part having the first numerology, an active uplink bandwidth part having the second numerology (Xiong ‘175, Fig. 5, [0094], the cross-carrier scheduling is performed in CCs with different numerologies, where CC#1 has a slot length of 1 ms and CC#2 has a slot duration of 0.25 ms. CC#1 is used for the PDCCH control transmission to schedule data transmissions in the CC#2, and CC#2 is used for PUSCH data transmission).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Xiong to have the features, as taught by (Xiong ‘175, [0036]).

As to claim 27, Xiong teaches wherein the instructions to transmit the cross-slot grant comprise instructions that are further executable by the processor to cause the apparatus to: 
transmit the cross-slot grant in a downlink bandwidth part having the first numerology (Xiong, [0040]-[0043], Fig. 4, [0044]-[0045], the UE receives from the gNB the cross-slots grants in the NR PDCCH with a corresponding downlink bandwidth and duration of time), the cross-slot grant scheduling the data transmission as a downlink transmission on the shared channel in a target uplink bandwidth part having the second numerology (Xiong, [0040]-[0043], Fig. 4, [0044]-[0045], the cross-slot grant for the DL is used for downlink data transmission on the NR PDSCH with corresponding bandwidth and duration of time).

Xiong teaches the claimed limitations as stated above. As discussed above, Xiong discloses that NR PDCCH has a different duration of time than the NR PDSCH and NR PUSCH. However, Xiong does not explicitly teach the following underlined features: regarding claim 27, a downlink bandwidth part having the first numerology, a target downlink bandwidth part having the second numerology.

However, Xiong ‘175 teaches a downlink bandwidth part having the first numerology, a target downlink bandwidth part having the second numerology (Xiong ‘175, Fig. 5, [0094], the cross-carrier scheduling is performed in CCs with different numerologies, where CC#1 has a slot length of 1 ms and CC#2 has a slot duration of 0.25 ms. CC#1 is used for the PDCCH control transmission to schedule data transmissions in the CC#2, and CC#2 is used for PDSCH data transmission).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Xiong to have the features, as taught by Xiong ‘175 in order to provide assistance from low band to schedule the data transmission at high band, given that transmission on low band is more robust than that on high band, where a better link budget is achieved, while mitigating control channel interference (Xiong ‘175, [0036]).

As to claim 28, Xiong teaches wherein the instructions to determine the beginning slot comprise instructions that are further executable by the processor to cause the apparatus to: 
convert the scheduling offset threshold to a second scheduling offset threshold in the second numerology (Xiong, [0040]-[0043], Fig. 4, [0044]-[0045], Fig. 5, [0046]-[0047], the KD and KU offset values are converted in to (n + KD) and (p + KU) for the NR PDSCH with corresponding duration of time), the scheduling offset threshold being defined in the first numerology (Xiong, [0040]-[0043], Fig. 4, [0044]-[0045], Fig. 5, [0046]-[0047], the KD and KU offset values are indicated in the NR PDCCH with corresponding duration of time different than the NR PDSCH); and 
determine the beginning slot based at least in part on the second scheduling offset threshold (Xiong, Fig. 4, [0044]-[0045], Fig. 5, [0046]-[0047], the UE determines the slots for the NR PDSCH and NR PUSCH based on the value of (n + KD) and (p + KU)).

Xiong teaches the claimed limitations as stated above. As discussed above, Xiong discloses that NR PDCCH has a different duration of time than the NR PDSCH and NR PUSCH. However, Xiong does not explicitly teach the following features: regarding claim 28, the first numerology, and the second numerology.

(Xiong ‘175, Fig. 5, [0094], the cross-carrier scheduling is performed in CCs with different numerologies, where CC#1 has a slot length of 1 ms and CC#2 has a slot duration of 0.25 ms. CC#1 is used for the PDCCH control transmission to schedule data transmissions in the CC#2, and CC#2 is used for PDSCH data transmission).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Xiong to have the features, as taught by Xiong ‘175 in order to provide assistance from low band to schedule the data transmission at high band, given that transmission on low band is more robust than that on high band, where a better link budget is achieved, while mitigating control channel interference (Xiong ‘175, [0036]).

As to claim 29, Xiong teaches wherein the instructions to transmit the cross-slot grant comprise instructions that are further executable by the processor to cause the apparatus to: 
transmit the cross-slot grant via a first component carrier that is defined in the first numerology (Xiong, [0040]-[0043], Fig. 4, [0044]-[0045], [0124], the UE receives from the gNB the cross-slots grants in the NR PDCCH with a corresponding downlink bandwidth and duration of time. The UE communicates over multicarrier communication channel in accordance with OFDM for downlink communications), the cross-slot grant scheduling the data transmission on the shared channel via a second component carrier that is defined in the second numerology (Xiong, [0040]-[0043], Fig. 4, [0044]-[0045], [0124], the cross-grants are used to determine the slots for the DL and UL data received and transmitted via the NR PUSCH and NR PDSCH, where the PUSCH and PDSCH have a corresponding bandwidth and duration of time. The UE communicates over multicarrier communication channel in accordance with OFDM for downlink communications and SC-FDMA for uplink communications).

underlined features: regarding claim 29, a first component carrier that is defined in the first numerology, a second component carrier that is defined in the second numerology.

However, Xiong ‘175 teaches a first component carrier that is defined in the first numerology, a second component carrier that is defined in the second numerology (Xiong ‘175, Fig. 5, [0094], the cross-carrier scheduling is performed in CCs with different numerologies, where CC#1 has a slot length of 1 ms and CC#2 has a slot duration of 0.25 ms. CC#1 is used for the PDCCH control transmission to schedule data transmissions in the CC#2, and CC#2 is used for PDSCH/PUSCH data transmission).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Xiong to have the features, as taught by Xiong ‘175 in order to provide assistance from low band to schedule the data transmission at high band, given that transmission on low band is more robust than that on high band, where a better link budget is achieved, while mitigating control channel interference (Xiong ‘175, [0036]).

Xiong teaches the claimed limitations as stated above. As discussed above, Xiong discloses that the value of KD and KU indicate the offset for DL and UL transmission in slots. However, Xiong does not explicitly teach the following features: regarding claim 30, wherein the scheduling offset threshold indicates a number of slots defined in the second numerology.

As to claim 30, Xiong ‘175 teaches wherein the scheduling offset threshold indicates a number of slots defined in the second numerology (Xiong ‘175, Fig. 5, [0095]-[0096], [0099], [0102], Fig. 8, [0106], Fig. 9, [0109], the delay between the PDCCH control transmission and the scheduled data transmission of PDSCH/PUSCH is indicated in terms of number of slots in the CC where the data is transmitted).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Xiong to have the features, as taught by Xiong ‘175 in order to mitigate control channel interference, avoid control channel congestion on one CC, and reduce power consumption on the UE by monitoring a limited number of CCs for DCI (Xiong ‘175, [0036]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO H CASTANEYRA whose telephone number is (571)272-2486.  The examiner can normally be reached on M-F 9:00am - 5:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang bin Yao can be reached on 571-272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RICARDO H CASTANEYRA/Primary Examiner, Art Unit 2473